 1   Mitchell D. Glincr. Esq.
 2
     Nevada Bar #003419
     3017 West Charleston Blvd., #95
 3   Las Vegas. NV 891 02
     (702) 870-8700
 4   ( 702) 870-0034 fax
 5
     mgliner@glinerlaw.1.:om
     Attorney for Plaintiff

                                    UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEV/\DA
 B
     TIMOTHY D. HANLON                              )
 9                                                  )
            P laintif[                              )
:o                                                  )       No. 2:18-cv-01054-RFB-GWF
11   VS.                                            )
                                                    )
12   TRANS UNION LLC                                )
                                                    )
13
            Defendant.                              )
                                                    )

15
                  STIPULATION AND ORDER FOR DISMISSAL WfTH P RE.IUDlCE
16

17          P ursuant to F.R.C.P . 41(a)(I )(ii) and local rule 7-l(b) it is hereby stipulated by the parties

18   hereto that the above-entitled matter be dismissed with pr�judice. each party to bear their own

19

20

21

22
                                                    JAS           IN. ESQ.
                                                    Ncva:\.RNuaL� 08629
23                                                  6385 S. Rainbow Blvd., Suite 600
     Las Vegas. Nevada 89102                        Las Vegas. NV 89118
24   Attorney for Plaintiff                         Counsel for Defendant Trans Union LLC
25
      IT IS SO ORDERED this 3rd day of January, 2019.
26

27

28
                                            UNITED STATES DISTRICT JUDGE
